Case 1:13-cv-02581-PKC-JLC Document 259 Filed 06/18/19 Page1of3

Case 1:13-cv-02581-PKC-JLC Document 258 Filed 06/14/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

- CBF INDUSTRIA DE GUSA S/A, DA ‘FERRA

’ SIDERURGICA LTDA, FERGUMAR - FERRO
GUSA DO MARANHAO LTDA, FERGUMINAS
SIDERURGICA LTDA, GUSA NORDESTE S8/A, Case No: 13 Civ. 2581 (PKC) (ILC)
SIDEPAR - SIDERURGICA DO PARA S/A, and: .
SIDERURGICA UNIAO S/A,

Plaintiffs,
-against-
AMCI HOLDINGS, INC., AMERICAN METALS &
COAL INTERNATIONAL, INC., K-M
INVESTMENT CORPORATION, PRIME CARBON

GMBH, PRIMETRADE, INC., HANS MENDE, and
FRITZ KUNDRUN,

’ Defendants.

 

 

STIPULATION AND [P. SED] ORDER

WHEREAS, the Court at the June 11, 2019 hearing ordered defendant Hans Mende (“Mende”)
and AMCI Holdings, Inc. (“AMCI Holdings”) to file garnishee statements on or before June 14,
2019; -

-WHEREAS, the Parties disagree whether the garnishee statements filed by Mende and AMCI
Holdings on June 14, 2019 satisfy their obligations under CPLR 6219, the Court’s order of
attachment dated May 14, 2019 (the “Attachment Order”), and the Court’s further order set forth .
on the record of the June 11, 2019 hearing (the “Clarifying Order”);

WHEREAS, the garnishee statements filed by Mende and AMC] Holdings on June 14, 2019,
identify that each of them, individually, hold an interest in property in excess of $24,206,731.08;

| WHEREAS, Defendants further represent that Mende and AMCI Holdings each, individually,
have an interest in property in an amount equal to or greater than $48,413,462. 16;

WHEREAS, based on the representations made herein, the parties agree that there is no
immediate need for further relief from the Court with respect to the garnishee statements prior to
a ruling on the pending motion to confirm;

 
Case 1:13-cv-02581-PKC-JLC Document 259 Filed 06/18/19 Page 2 of 3

Case 1:13-cv-02581-PKC-JLC Document 258 Filed 06/14/19 Page 2 of 3

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED:

1. Plaintiffs agree not to seek relief from the Court with respect to the garnishee statements
filed by AMCI Holdings and Mende prior to a ruling on Plaintiffs' motion to confirm the
attachment order,

2. Plaintiffs' agreement to not seek further relief with regard to the garnishee statements
filed by Mende or AMCI Holdings prior to a ruling on Plaintiffs' motion to confirm the
attachment order does not constitute-a waiver of any right to seek further relief from the

- Court with respect to the garnishee statements.

3. Any further motion or letter motion by Plaintiffs seeking further relief with respect to the
gamishee statements, including but not limited to any motion to compel or for discovery
pursuant to CPLR 6220, shall be deemed timely if made within one week after entry of
order on Plaintiffs’ motion to confirm.

4. The Parties expressly reserve all rights under the CPLR, the Attachment Order, and the
Clarifying Order.

5. The obligation (if any) of the U.S. Marshal to file an inventory pursuant to CPLR 6218 is
tolled until 15 days after final resolution of all issues concerning the garnishee
statements. ,

6. Plaintiffs agree that the garnishees (other thar: Mende and AMCI Holdings) identified in
Appendix A to Plaintiffs’ Memorandum of Law in Support of Motion to Confirm Order
of Prejudgment Attachment and for Injunctive Relief are relieved of their obligations
under the Attachment Order.

7. Plaintiffs voluntarily dismiss, without prejudice, the request for injunctive relief set forth
in their confirmation motion.

8. Plaintiffs will not use this stipulation for any purpose in connection with the merits of the
case, For example, Plaintiffs shall not use this stipulation as evidence of alter ego
liability, fraudulent transfer liability, fraud, or damages.

 
Case 1:13-cv-02581-PKC-JLC Document 259 Filed 06/18/19 Page 3 of 3

Case 1:13-cv-02581-PKC-JLC Document 258 Filed 06/14/19 Page 3 of 3

9, This stipulation does not constitute an admission of liability by AMCI Holdings or -

Mende. . :

Dated: June 14, 2019.

 

Rishi Bhandari

MANDEL BHANDARI LLP
80 Pine Street, 33rd Floor
New York, NY 10005

Tel: (212) 269-5600

Fax: (646) 964-6667

Kevin P. Lucas

BUCHANAN INGERSOLL & ROONEY
One Oxford Centre

301 Grant Street, 20th Floor

Pittsburgh, PA 15219 °

T 412 562 8800

F 412 562 1041

Attorneys for Defendants AMCT Holdings,
ine, American Metals & Coal International,
Inc., K-M Investment Corporation, Prime
Carbon GMBH, Primtetrade, Inc., Hans
Mende, and Fritz Kundrun

 

CAA Size
Adam Grant
DAY PITNEY LLP
7 Times Square
New York, NY 10036
Tel: (212) 297 5803
Fax: (212) 499 4154

Attorneys for Plaintiffs Plaintiffs CBF
Industria de Gusa S/A, Da Terra
Siderirgica LTDA, Fergumar — Ferro Gusa
do Maranhdo LTDA, Ferguninas
Sideriirgica LTDA, Gusa Nordeste S/A,

| Sidepar — Sidertirgica do Pard S/A, and

Sidertirgica Uniio S/A

 

 

 

AGG £-17~/9

THE HON. PAXEVIN CASTEL

UNITED STATES DISTRICT JUDGE, SOUTHERN DISTRICT OF NEW YORK.

 

DATED:

 

 
